DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 13-22 are currently pending in the present application. Claims 1-12 are canceled; and claims 13-22 are newly added. The amendment dated May 11, 2021 has been entered into the record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 13-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, Yanagi (US 6229585) discloses a display (Figures 1-2) comprising: a first substrate (5); a second substrate (3) opposed to the first substrate; a liquid crystal layer (4) provided between the first substrate and the second substrate (Figure 2 and column 3 lines 26-27 “two transparent Substrates 2 and 3 made of glass between which liquid crystal 4 is enclosed”); a plurality of light-emitting elements (8) arranged along a side surface of the second substrate on the first substrate; and a light guide (12) formed of transparent resin (column 3 lines 61-62 "Synthetic resin 12 having refractive index which is substantially equal to that of glasses") on the first substrate and located between the light-emitting elements and the side surface of the second substrate (Figurers 1-2), wherein the liquid crystal layer extend in the direction that the light-emitting elements are arranged (Figure 1).	
Hirai (US 2015/0234237) discloses a liquid crystal layer includes streak-like polymers and a liquid crystal molecule (Paragraph [0085]).
However, Yanagi and Hirai fail to disclose, in light of the specification, “a first gap is between the light-emitting elements and the light guide, and a second gap is between the light guide and the side surface of the second substrate”. The examiner further considered Kayanuma (US 2010/0048085), Nishii (US 2015/0277028), Fasham (US 2010/0296268) and Suckling (US 2011/0128471). Kayanuma teaches a first gap is between the light-emitting elements and the light guide (gap between 2 and 4) and a second gap is between the light guide and the side surface of a backlight unit (gap between 4 and 5), but fails to teaches the light guide on the first substrate. Nishii teaches that an air gap is interposed between the light guide and the display panel (Figure 7, Paragraph [0069]), and Fasham teaches that an air gap is interposed between the light-emitting element and the light guide (Paragraph [0080]). 
Dependent claims 14-17 are allowed by virtue of their dependence on claim 13.
Regarding claim 18, Yanagi discloses a display (Figures 1-2) comprising: a first substrate (5); a second substrate (3) opposed to the first substrate; a liquid crystal layer (4) provided between the first substrate and the second substrate (Figure 2); a plurality of light-emitting elements (8) arranged along a side surface of the second substrate on the first substrate; a light guide (12) formed of transparent resin (column 3 lines 61-62) on the first substrate and located between the light-emitting elements and the side surface of the second substrate, wherein the liquid crystal layer extend in the direction that the light-emitting elements are arranged (Figure 1).	
Hirai (US 2015/0234237) discloses a liquid crystal layer includes streak-like polymers and a liquid crystal molecule (Paragraph [0085]).
Okuwaki (US 2009/0009689) discloses a light guide (7 in Figure 1) in which a first reflective layer (10) is formed on an upper surface of the light guide; and a second reflective layer (11) is formed on a lower surface of the light guide on the opposite side of the first reflective layer.
However, Yanagi and Hirai fail to disclose, in light of the specification, “a first gap is between the light-emitting elements and the light guide, and a second gap is between the light guide and the side surface of the second substrate”. The examiner further considered Kayanuma (US 2010/0048085), Nishii (US 2015/0277028), Fasham (US 2010/0296268) and Suckling (US 2011/0128471). Kayanuma teaches a first gap is between the light-emitting elements and the light guide (gap between 2 and 4) and a second gap is between the light guide and the side surface of a backlight unit (gap between 4 and 5), but fails to teaches the light guide on the first substrate. Nishii teaches that an air gap is interposed between the light guide and the display panel (Figure 7; Paragraph [0069]), and Fasham teaches that an air gap is interposed between the light-emitting element and the light guide (Paragraph [0080]). However, the prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 18.
Dependent claims 19-22 are allowed by virtue of their dependence on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871